PER CURIAM.
Walter Waring timely filed an indigency affidavit and pro se motion for Rule 24.035 relief from his felony DWI convictions. The motion court summarily denied relief without appointing counsel for Waring, *571who claims this was error. The state agrees, as do we.
“When an indigent movant files a pro se motion, the court shall cause counsel to be appointed for the movant.” Rule 24.035(e). Such appointment “is mandatory.” Ramsey v. State, 438 S.W.3d 521, 522 (Mo.App.2014). “A motion court that dismisses a pro se Rule 24.035 motion without appointing counsel commits clear error.” Id. See also Wilson v. State, 415 S.W.3d 727, 728 (Mo.App.2013).
We reverse, remand, and direct the motion court to appoint counsel for Waring and proceed further after that appointment. Id.